TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00294-CV


RTI Hot Mix, Ltd., Appellant

v.

John Yearwood and Priscilla Yearwood, Appellees




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 08-722-C368, HONORABLE BURT CARNES, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant RTI Hot Mix, Ltd. has filed Appellant's Unopposed Motion to Dismiss
Appeal.  We grant the motion and dismiss this appeal.  See Tex. R. App. P. 42.1(a)(1).

  
						J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Patterson and Henson
Dismissed on Appellant's Motion
Filed:   September 21, 2010